Title: To James Madison from Tench Coxe, [ca. 28 November] 1801
From: Coxe, Tench
To: Madison, James


[ca. 28 November 1801]
A small addition is proposed to the note by the mail of monday & wednesday from Pha. to Washn. The subject is of deep importance. It does not proceed from the vanity of suppose [sic] that any thing can strike here, which will not occur there.
Any dangerous views towards this country are most practicable where there is a particular description of people. We are obviously most vulnerable there. To bring St. Domingo to bear upon that part of our inhabitants would be a great evil. Great Britain & Spain have extensive possessions north—west—& south of us. It has been often hinted that France was to have the Floridas & Louisiana. A republican of eminence last summer informed me that there was reason to believe France was to [have] that country, and proposed to establish a new nation there. If she is to have it—does take & colonizes, we shall have British & Spanish royal, & French consular neighbours. The latter will come thro the strainer of St. Domingo, and will keep up an extensive constant intimate connexion with the great Negro state. They are free. They are military. Their habits of subordination & labor are broken. If any schemes unfavorable to the peace, prosperity and permanence of republics are formed in Europe, if they are to bear on us—if all the governors of Europe participate in the view, that is an avenue at the Command of a great & numerous people—who may make establishments of any nature, on a territory ceded to them, without impediment from us. That establishment may hold out temptations of navigation & trade to our western people, and may diffuse St. Domingo views among our blacks. Our southern states a main republican limb of our sincere republican body, may be thus doubly affected. Such were the reflexions of sunday not introduced into the note of that day. They are not new. To day rumor says 20 or 30,000 men are to go from France to St Domingo—& that England is to supply the ships. If they go, thro St Domingo, to Louisiana or half of them with the most dis[t]inguished secret anti republicans of the French Army, and are combined with a black corps under some officer from thence of note, the sensation in the Southern states will be serious—and extensive. English, Spanish, Indians, St Domingo blacks, Manumitted Louisiana black, french Antirepublicans from Nova Scotia round our west to St Mary’s will not be well. Tis ill to fear. Tis well to be aware of the worst and to watch symptoms & facts that may occur.
The British C. des a. here met a respectable french aristocrat—of rank—on Saturday. He held back his hand from him. He said, if the terms ⟨then?⟩ recd (since confirmed) were true, E & F. would be at war again in 6 or 8 months. Is it so bad a treaty that he is disgusted, enraged, and thus indiscreet—or is he in the secret & does he affect resentment against french royalists, whom he esteems, and against the peace with France & France herself. If the peace is so bad what are the inducements to it. Does it not place France under a government less free than that of 1789. A member of the convention now here says it does. He goes to France professing he is a monarchist of 1789, & wishes Buonaparte to be brought to concede so much free Government to France. It has been admitted to me by an eminent American diplomatist, then in Europe, that a Majority of that french legislature out of which Barbé de Marbois & others were sent to Cayenne had Monarchy for their ultimate object. De Marbois is called into an important station in the finances. Talleyrand is in the department for foreign affairs. Great, and small circumstances in Europe especially in France appear unfavorably to the maintenance and encrease of free government.
The federalists, who are either indifferent or unfriendly to our form our [sic] government understand this treaty to secure nothing for American interest or political principle. The republican federalists view it as prejudicial to us on the latter score.
Having taken the liberty to communicate to you confidentially in this & my last Note the principal impressions, of a political nature, which the peace has made upon my mind, I do not mean to trouble you on the subject again. But I have been so forcibly struck with the total want of regard to & security for representative government in Europe, that I was unable to resist the communication. I fear the Antirepublican councils of Europe (& which are republican) will view this country as the authors of the doctrine of the sovereignty of the people, and endeavour to treat us (as they have said such authors should be considered) as the enemies of their Kind. There is at this moment, after all our successes a more powerful, active, wide-spread body of American monarchists than at any former time. They are explicit & bold, and will certainly be put into serious motion by the manifest nature of this peace—perhaps by the necessary information from Europe, as to the secret understanding with which it may have been made.
There is one accompanyment of the executive power in France, which is a stronger engine of patronage influence than I know to be derived from the church in any secular state. I mean that all the clerical offices from the Curé to the Archbishop primate are in the hands of the Chief Consul. It is not dissipated, as in England among the male, & female, noble & common owners of Manors, nor does it lie with the Bishops as in Austria, Spain &ca. Army, Navy, church & civil offices are all from one man in the fr: republic—or the Consular Government. It is impossible to be too much on our guard against the consequences of a large detachment of republican blacks from St. Domingo to Louisiana, accompanied by the sudden emancipation of the blacks there. If the french mean to reduce the blacks in the Islands, they may do it the more easily by sending the most warlike to Louisiana. Since this note was begun, it appears that the London prints announce the St. Domingo expedition in concert between Britain & France. It is not noticed in the Treaty.
(Private.)
It is presumed our government is informed, in regard to the reality or probability of a cession of Louisiana to France. Could France be in any way induced to cede it to us it would merit our greatest confidence & esteem. While I am writing accounts arrive of new disorders in St Domingo. The adjacency of the Floridas to that Island would render their Union under one power deeply alarming.
 

   RC (DLC). Unsigned; in Coxe’s hand. Cover marked “private.” Dated ca. 1801 in the Index to the James Madison Papers. Conjectural date here based on internal evidence; see also Coxe to JM, ca. 22 Nov. 1801, Editorial Note.


   The Saturday, 28 Nov. 1801, issue of the Philadelphia Aurora General Advertiser reported that at least twenty thousand French troops would be sent to Saint-Domingue on up to seventy chartered British vessels.


   The first news of the peace preliminaries arrived in Philadelphia on Saturday, 21 Nov. Thornton’s last letter before leaving Philadelphia for Washington was dated 25 Nov. (see Thornton to Hawkesbury, 23 and 25 Nov. 1801 [PRO: Foreign Office, ser. 115, 9:147–48, 150]).


   François Barbé-Marbois (1745–1837) had served variously as secretary of the French legation, consul, and chargé d’affaires in the U.S. from 1779 to 1785, when he was appointed intendant of Saint-Domingue. Following his recall to France in 1789, he served as a member of the Council of Ancients from 1795 to 1797, when he was exiled to Guiana. Returning to France in 1800, he was appointed director general of the public treasury by Napoleon, 24 Feb. 1801 (E. Wilson Lyon, The Man Who Sold Louisiana: The Career of François Barbé-Marbois [Norman, Okla., 1942], pp. 18, 27, 35, 49, 69, 92, 107, 110, 115).


   On 1 Dec. 1801 the Philadelphia Aurora General Advertiser reported that in future a French counselor of state would conduct everything relevant to public worship and would nominate the persons to be appointed ministers of the Catholic religion.


   The Philadelphia Aurora General Advertiser published on 8 Dec. 1801 a report from the London Morning Chronicle to confirm the news it had first printed on 28 Nov., that British ships would aid the French expedition to Saint-Domingue.


   The Philadelphia Aurora General Advertiser of 9 Dec. 1801 carried a 15 Oct. letter from Saint-Domingue giving a description of the uprising there.


   At the end of the RC, in an unidentified hand, has been added:


   “Extract from Ogden’s acct. of Canada prepared for Prince Edwd. son of King George of England in 1785 to 1790.


   Great Britain can have but two objects for retaining the province; the one is the Commerce, the other is founded on policy from the situation of the Province; for whenever it is well settled by Inhabitants firmly attached to his Majesty, G Britain may always hold a rod over the beads of the American States, and keep them in awe.”


   The quotation cannot be found in either the 1799 or 1800 edition of John Cosens Ogden’s A Tour, through Upper and Lower Canada. By a Citizen of the United States. Containing, A View of the … Settlements (EvansCharles Evans, ed., American Bibliography … 1639 … 1820 (12 vols.; Chicago, 1903–34). 36007 and 38151).


